

EXHIBIT 10.45
NAVISTAR INTERNATIONAL CORPORATION


INCENTIVE STOCK OPTION AWARD AGREEMENT
NAVISTAR INTERNATIONAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN


OPTIONEE:


ADDRESS:


SOCIAL SECURITY NUMBER:
NUMBER OF SHARES:
EXERCISE PRICE PER SHARE:
DATE OF GRANT:


NUMBER OF SHARES:       EXERCISABLE ON OR AFTER [one year]
NUMBER OF SHARES:       EXERCISABLE ON OR AFTER [after two years]
NUMBER OF SHARES:       EXERCISABLE ON OR AFTER [three years]


EXPIRATION DATE: [ten years]


This is an award agreement (the "Award Agreement") between Navistar
International Corporation, a Delaware corporation (the "Corporation"), and the
individual named above (the "Employee" or "Optionee"). The Corporation hereby
grants to the Employee the right and option (this "Option") to purchase all or
any part of an aggregate of the above-stated number of shares of Common Stock of
the Corporation on the terms and conditions contained in the Corporation’s 2004
Performance Incentive Plan approved by the shareholders February 17, 2004, as
amended from time to time, (the "Plan") and, further subject to the Incentive
Stock Option Agreement Supplement which is attached hereto (the "Supplement").


Subject to the terms and conditions of this Award Agreement, this Option is
exercisable on or after the date set forth above; provided, however, that this
Option shall expire on the Expiration Date set forth above and must be
exercised, if at all, on or before the Expiration Date except as otherwise
provided in the Supplement.


The Corporation and the Employee hereby agree to the terms and conditions of
this Award Agreement and have executed it as of the Date of Grant set forth
above.


NAVISTAR INTERNATIONAL CORPORATION


By: ____________________________
Daniel C. Ustian
Chairman, President and Chief
Executive Officer




Attest:


____________________________
Assistant Secretary




___________________________________
Employee
















E-69
